DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “drive mechanism” in claim 9.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: a motor (paragraph 0036 of the published application).	
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al (US 20110162392) in view of Kuehl et al (US 2006/0174647) and Wu et al (US 20070113578).
Regarding claim 1, Lim teaches a refrigerator appliance (Fig. 2), comprising: a fresh food compartment (20); an ice storage compartment (60) positioned within the fresh food compartment and being insulated (23) from the fresh food compartment (Fig. 1, paragraph 0042); a sealed system (Fig. 4a)  comprising a condenser (210), an expansion device (225, 230), and an evaporator (25, 35) fluidly coupled through a refrigerant conduit, (Fig. 4a)  and a compressor (200) operably coupled to the 
However, Kuehl teaches an door (32, 36) positioned over an opening in the ice storage compartment (Figs. 5-8), the door being movable between an open position and a closed position (open and closed position, paragraph 0023) to permit the ice to pass into the ice storage compartment from the icemaker (paragraph 0023) to provide in the “closed" position lid member 36 can be arranged to substantially isolate the interior of receptacle 31 from the freezer compartment 14 and from the refrigerated air flowing through refrigerator freezer 10.  Further, lid members 36 can provide some protection from melting for ice pieces 26 in receptacle 31 when the freezer compartment door 11 is opened.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the refrigerator of Lim to include an door positioned over an opening in the ice storage compartment, the door being movable between an open position and a 
 The combined teachings teach the invention as described above but fail to explicitly teach an insulated door.
However, Wu teaches an insulated door (123, 125, paragraph 0059, while the cover and door do not cover the opening the ice bin one of ordinary skill the art would recognize insulating the cover of Kuehl would provide the same benefit as taught by Wu) to provide maintaining the ice at below freezing temperatures. 
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the refrigerator of the combined teachings to include an insulated door in view of the teachings of Wu to provide maintaining the ice at below freezing temperatures.
Regarding claim 2, the combined teachings teach a three-way valve (220 of Lim) operably coupled to the refrigerant conduit between the evaporator and the icemaker (Fig. 4a of Lim) and configured to selectively open to allow refrigerant to circulate 
Regarding claim 10, the combined teachings teaches the refrigerant conduit passes through the ice mold to directly cool the icemaker (Fig. 3a of Lim).
Regarding claim 18, it is noted that although the preamble of claim 18 is directed towards a method, the structure of the combined teachings disclose all the structure being provided in the method steps, thus the method is also anticipated by the combined teachings. If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated or rendered obvious by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently or obviously perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus. See MPEP 2112.02. 
Regarding claim 19, the combined teachings teaches all the limitations of claim 19 including a three-way valve (220 of Lim) configured to selectively allow refrigerant in the sealed refrigerant system to bypass the icemaker (flow path B, paragraph 0062, 0066, 0088 of Lim) wherein when the ice is ready to be harvested from the icemaker.
Regarding claim 20, the combined teachings teaches all the limitations of claim 19 including opening the three-way valve to supply the refrigerant to the icemaker (paragraph 0061 of Lim); sensing an amount of ice in the ice storage compartment is above a first predetermined amount; and reclosing the three-way valve to stop the .
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al (US 20110162392) in view of Kuehl et al (US 2006/0174647) and Wu et al (US 20070113578) and in further view of Lee et al (US 20080034779).
Regarding claim 3, the combined teachings teach a freezer compartment (30 of Lim) but fails to explicitly teach an air supply duct through which air is supplied from the freezer compartment to the ice storage compartment, and an air return duct through which air is returned from the ice storage compartment to the freezer compartment.
However, Lee teaches an air supply duct (61) through which air is supplied from the freezer compartment to the ice storage compartment (52, Figs. 1 and 5), and an air return duct (62) through which air is returned from the ice storage compartment to the freezer compartment (Figs. 1 and 5) to provide a refrigerator having a structure capable of achieving a smooth circulation of cold air for an ice making operation.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the refrigerator of the combined teachings to include an air supply duct through which air is supplied from the freezer compartment to the ice storage compartment, and an air return duct through which air is returned from the ice storage .
Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watson et al (US 20100326093) in view of Lim et al (US 20110162392), Kuehl et al (US 2006/0174647) and Wu et al (US 20070113578).
Regarding claim 11, the combined teachings teach all the limitations of claim 11 except a fresh food compartment; a freezer compartment adjacent to the fresh food compartment; a first sealed refrigerant system to circulate a first refrigerant and including a compressor, a condenser, an expansion device, an evaporator, and a first refrigerant conduit; a second sealed refrigerant system to circulate a second refrigerant and provided adjacent to the first sealed refrigerant system, the second sealed refrigerant system including a coolant pump and a second refrigerant conduit; a liquid-to-liquid heat exchanger through which the first refrigerant conduit and the second refrigerant conduit pass; an icemaker provided in the fresh food compartment, the second refrigerant conduit being configured to pass through the icemaker to directly cool the icemaker to make ice and a controller configured to control the icemaker, the first sealed refrigerant system, the second sealed refrigerant system, and the insulated door.
However, Watson teaches a refrigerator appliance (10), comprising: a fresh food compartment (12); a freezer compartment (14) adjacent to the fresh food 
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the refrigerator of the combined teachings to include a fresh food compartment; a freezer compartment adjacent to the fresh food compartment; a first sealed refrigerant system to circulate a first refrigerant and including a compressor, a condenser, an expansion device, an evaporator, and a first refrigerant conduit; a second sealed refrigerant system to circulate a second refrigerant and provided adjacent to the first sealed refrigerant system, the second sealed refrigerant system including a coolant pump and a second refrigerant conduit; a liquid-to-liquid heat 
Regarding claim 12, the combined teachings teach the first refrigerant conduit is directly adjacent to the second refrigerant conduit within the liquid-to-liquid heat exchanger such that heat is transferred between the first refrigerant system and the second refrigerant system (Fig. 3 of Watson).
Regarding claim 13, the combined teachings teach a sensor (241 of Watson) configured to measure an amount of ice stored in the ice storage compartment (paragraphs 0048-0049 of Watson), wherein the controller is configured to activate the coolant pump when the amount of ice in the ice storage compartment is below a predetermined amount and deactivate the coolant pump when the amount of ice in the ice storage compartment is at or above the predetermined amount (paragraphs 0048-0049 of Watson).
Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watson et al (US 20100326093) in view of Lim et al (US 20110162392), Kuehl et al (US 2006/0174647) and Wu et al (US 20070113578)and in further view of Lee et al (US 20080034779).
Regarding claim 14, the combined teachings teach all the limitations of claim 14. See rejection of claim 3.
Regarding claim 15, the combined teachings teach wherein the ice storage compartment is provided within the fresh food compartment (Figs. 1-2 of Lim and Fig. 1 of Watson).
Regarding claim 16, the combined teachings teach a fan (63 of Lee) configured to blow air from the freezer compartment through the air supply duct to the ice storage compartment.
Regarding claim 17, the combined teachings teach the fan is a centrifugal fan (paragraph 0052 of Lee) and is provided in the freezer compartment.
Allowable Subject Matter
Claims 4-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 4, the subject matter which is considered to distinguish from the closest prior art of record, Watson et al (US 20100326093), Lim et al (US 20110162392), Kuehl et al (US 2006/0174647). The prior art of record teaches an ice storage compartment in contrast to the claimed features of the ice storage compartment is defined at least in part by an upper wall and a lower wall, and wherein the opening is defined in the upper wall.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840. The examiner can normally be reached 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763